EXHIBIT 99.1 CONSOLIDATED MERCANTILE INCORPORATED Consolidated Mercantile Incorporated announces Redemption of Class A Shares Toronto, February 19, 2010 – Consolidated Mercantile Incorporated (TSX: CMC; OTC: “CSLMF.PK”)today announced it has exercised its right to redeem, on February 19, 2010, all 315,544 of its issued and outstanding Class A Shares.The Corporation will pay to or to the order of the registered holders of the Class A Shares the redemption price of $0.44 per Class A Share, upon presentation and surrender of the certificate(s) for such Class A Shares at the principal offices of Computershare Investor Services Inc. in Toronto.Formal notice of redemption has been delivered to the registered holders of the Class A Shares in accordance with the terms and conditions of those shares. The redemption is part of CMC’s ongoing management of its capital. Consolidated Mercantile Incorporated is a management holding company which effects its strategy through investment in, management of and merchant banking to its core strategic industries. For further information, please contact: Stan
